REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having the base member further includes a second positioning portion provided on the second lateral surface, the second positioning portion being configured to position a rider’s another finger, the second positioning portion includes a second recess, a first area of the first positioning portion at least partly overlaps with a second area of the second positioning portion as viewed along the pivot axis, and the first area overlaps with the second area at the pivot axis as viewed along the pivot axis; a first inner surface provided on a reverse side of the first lateral surface in the pivot axis direction: a second inner surface provided on a reverse side of the second lateral surface in the pivot axis direction, the second inner surface being spaced apart from the first inner surface in the pivot axis direction; and a first inner protuberance provided on the first inner surface,; a first additional positioning portion provided on the first additional lateral surface, and the first additional positioning portion includes a first additional recess; a second additional positioning portion provided on the second additional lateral surface, and the second additional positioning portion includes a second additional recess; the base member including a reference surface configured to face upwardly in a mounting state where the first end portion is coupled to the handlebar, and a pommel portion extending upwardly from the second end portion in the mounting state, the pommel portion being at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656